The parties hereto having stipulated in open court that *960this case may be disposed of by a court of four, the decision is as follows: The lien is sustained upon the ground that the owner, Marion Kempf, committed to her husband, George Kempf, the transaction of the entire business relating to the construction of the building, even to making the contract as owner in his own name, and thereby held him out as the owner of the property, and, after inducing the lienors to regard him as the owner, should not be heard to say that the person she presented as the real owner was not such. Judgment of the County Court of Richmond county affirmed, with costs. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.